DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of a single method in the reply filed on 4/01/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
The elected species read upon claims 28-36 and 38-48.  Claim 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Expansion of Election of Species Requirement        
Applicant’s elected species – a method for treating chemotherapy-induced thrombocytopenia comprising administering to a human in need thereof an effective amount of 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (PLAG) – has been searched and is deemed to be free of the prior art and non-obvious for the reasons discussed in US Patent 10,596,141.  However, the elected method is rejected on the ground of nonstatutory double patenting over US Patent No. 10,596,141.  Furthermore, non-elected methods embraced by the claims are rejected under 35 U.S.C. 112(a) and 103(a). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 28-30, 33-36 and 38-48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In particular, support cannot be found for methods of treating CIN comprising administering an effective amount of a compound of Formula 1 as claimed.
  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.”
In the instant case, it is evident that the genus of compounds embraced by Formula 1 has substantial variance, embracing a wide variety of structurally distinct compounds, any of which may be administered for the treatment of thrombocytopenia including numerous types of chemotherapy-induced thrombocytopenias in a variety of patients, according to the instantly claimed method.  Yet, the Specification only identifies a single compounds species – i.e., 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (PLAG) – for the treatment of thrombocytopenia.  
While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
As such, claims 28-30, 33-36 and 38-48 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 33-36, 38 and 44-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jhon et al (WO 1999/26640 – provided in Applicant’s IDS submitted 1/29/2020) in view of Gomez et al (Blood 110:281, 2007 – Abstract only) and Chang et al (J Thromb and Haemost 5(Suppl 1):318-327, 2007).
Instant claim 28 is drawn to a method for treating thrombocytopenia, comprising (orally (claim 43)) administering to a human in need thereof (more specifically, a human having multiple myeloma (claim 38) who is receiving cyclophosphamide (claim 36) and suffering from – and identified as such (claim 48) – myelosuppressive chemotherapy-induced thrombocytopenia (claim 34) caused by ziv-aflibercept (claim 35)) an effective amount of a compound of Formula 1 wherein R1/R2 is palmitoyl/oleoyl (claims 29-30), more specifically wherein the compound is administered in the form of a soft gelatin capsule comprising the compound in combination with a diluent/carrier (claim 44) and wherein the composition is substantially free of triglyceride compounds (claim 33).
As thus summarized, the invention reads on claims 28-30, 33-36, 38, 43-44 and 48.
Jhon et al disclose the instantly claimed compound species (Page 6, Compound KJ-2; see also Page 14) – which is described to possess “the biological effects of stimulating… megakaryocytes” (Page 6; “having growth-stimulating activities of… megakaryocytes” (Page 6)) and which “can be formulated into a conventional preparation in pharmaceutical field, for example, preparation for oral administration” (Page 19), wherein “[t]he solid preparation for oral administration may be present in the form of capsule” further comprising “one or more inactive diluent” (Page 20) for use in the “protection… during the cytotoxic anti-cancer chemotherapy” (Page 4; see also Page 19: “for… diseases requiring improvement of lowered immunity and blood cell function by facilitating the growth of hematopoietic cells, particularly diseases with bone marrow suppressed by chemotherapy
However, although Jhon et al teaches the treatment of chemotherapy-induced conditions such as, in particular, diseases with bone marrow suppressed by chemotherapy, John et al does not specifically teach the treatment of chemotherapy-induced (more specifically, myelosuppressive chemotherapy-induced) thrombocytopenia, even more specifically in a patient suffering from multiple myeloma and being treated with ziv-aflibercept and cyclophosphamide.
Yet, as to the treatment of myelosuppressive chemotherapy-induced thrombocytopenia, as taught by Gomez et al, “[t]hrombocytopenia is a major side effect of cancer chemotherapy” and “[t]o preclude it, the platelets progenitors megakaryocytes need to be protected from drug-induced apoptosis” (Abstract).  In particular, Gomez et al demonstrate that pre-treatment with Bax-inhibiting peptides prior to the administration of the myelosuppressive agent etoposide “protect megakaryocytes from drug-induced apoptosis without suppressing their platelets production” and “blocked etoposide-induced platelet count decrease” (Abstract).
And, as taught by Chang et al, megakaryocytes are the “marrow precursor cells” of platelets (Page 318, Column 1).
Accordingly, based on Gomez et al and Chang et al, it would have been prima facie obvious to apply the method of Jhon et al specifically to the treatment of myelosuppressive chemotherapy-induced thrombocytopenia.  Based on Gomez et al – which teaches that “[t]hrombocytopenia is a major side effect of cancer chemotherapy” and “[t]o preclude it, the platelets progenitors megakaryocytes need to be protected from drug-induced apoptosis” (Abstract) – the ordinarily skilled artisan would have found it obvious to administer the compound of Jhon et al taught as providing “the biological effects of stimulating… megakaryocytes” (Page 6) for use in the “protection… during the cytotoxic anti-cancer chemotherapy” (Page 4).  The Chang et al identify that megakaryocytes (which, as taught by Gomez et al, must be protected from chemotherapy to preclude the development of thrombocytopenia) are the “marrow precursor cells” of platelets, it would have been obvious to apply the method of Jhon et al taught for use “particularly [in] diseases with bone marrow suppressed by chemotherapy” (Page 19).
And, in doing so, it would have been obvious to treat any cancer patient in need thereof, including those having multiple myeloma being treated with ziv-aflibercept and cyclophosphamide, for example.  That is, an ordinarily skilled artisan would have desired to treat cancer chemotherapy-induced thrombocytopenia in all patients in need thereof.
Furthermore, one of ordinary skill in the art treating myelosuppressive chemotherapy-induced thrombocytopenia as taught by the prior art would necessarily identify a human as having said condition prior to treating said patient.  It would be inappropriate for one of ordinary skill in the art to randomly treat patients for myelosuppressive chemotherapy-induced thrombocytopenia without any basis for believing said patients were in need of such treatment.
And finally, as to administration via a soft gelatin capsule, as discussed above, Jhon et al specifically teach that the composition “can be formulated into a conventional preparation in pharmaceutical field, for example, preparation for oral administration” (Page 19), wherein “[t]he solid preparation for oral administration may be present in the form of capsule” (Page 20).  Although Jhon et al do not specifically disclose soft gelatin capsules, it cannot be doubted that soft gelatin capsules were known in the art at the time the invention was made.  As such, it would have been obvious to utilize any known capsule, including soft gelatin capsules.  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496 (Fed. Cir. 1985)).
In view of all of the foregoing, instant claims 28-30, 33-36, 38, 43-44 and 48 are rejected as prima facie obvious.
Instant claims 42 and 45-47 are drawn to the method of claim 28 wherein the compound suppresses upregulated or activated C3 (claim 42), the platelet count of the human dose not decrease more than 70 percent (claim 45), and wherein a platelet number of the human does not decrease to less than 50,000/ µl (claim 46), more specifically to less than 25,000/µl (claim 47).
While the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic (In re Rijckaert, 9 F.3d 1531 (Fed. Cir. 1993); see also In re Robertson, 169 F.3d 743 (Fed. Cir. 1999), “[i]nherency may not be established by probabilities or possibilities”), it is well settled that “inherency may supply a missing claim limitation in an obviousness analysis” so long as “the limitation at issue necessarily must be present or the natural result of the combination of elements explicitly disclosed by the prior art” (PAR Pharm., Inc. v. TWI Pharm., Inc. 773 F.3d 1186 (Fed. Cir. 2014)).  “If… the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient” (quoting In re Oelrich, 666 F.2d 578 (C.C.P.A. 1981).  Thus, as stated by the court in PAR Pharm., Inc. v. TWI Pharm., Inc., “inherency... is present… when the limitation at issue is the ‘natural result’ of the combination of prior art elements” (Id.).  And, as stated by the court in In re Dillon (919 F.2d 688 (Fed. Cir. 1990)), “it is not necessary in order prima facie case of obviousness… that there be a suggestion in or expectation from the prior art that the claimed [invention] will have the same or similar utility as one newly discovered by applicant”. 
While the court in PAR Pharm., Inc. v. TWI Pharm., Inc. further indicates that “the concept of inherency must be limited when applied to obviousness” and “[a] party must… meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis”, it must also be remembered that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  As such, a prior art disclosure of a product or method “appearing to be substantially identical” to that instantly claimed, and rationale or evidence “tending to show inherency”, shifts the burden to the Applicant to prove otherwise (MPEP 2112 (IV)-(V)).  As stated in In re Best, Bolton, and Shaw (562 F2d 1252 (CCPA 1977)), “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” (see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on”).
This is especially true in cases where the newly discovered, inherent limitation is claimed functionally rather than structurally.  For example, in In re Kubin (561 F.3d 1351 (Fed. Cir. 2009)), discussing claims drawn to an isolated nucleic acid molecule encoding a polypeptide “wherein the polypeptide binds CD48”, the court stated that there is “no obligation to predicate [an] obviousness finding on factual findings regarding a prior art teaching of [the polypeptide’s] Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 (Fed. Cir. 2012), “[t]o hold otherwise would allow any formulation – no matter how obvious – to become patentable merely by testing and claiming an inherent property” (discussing claims drawn to methods of administering a active agent “wherein upon oral administration… an initial serum concentration of the [active agent] greater than about 0.1 µg / ml is obtained at any time within about 30 minutes after administration” and further noting that “[t]he initial blood serum concentration resulting from administering [the active agent] is an inherent property of the formulation, and an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations”).
  As such, absent evidence to the contrary, it is asserted that the administration of the prima facie obvious composition based on the prior art would provide the outcomes recited by claims 42 and 45-47.
Accordingly, claims 42 and 45-47 are also rejected as prima facie obvious.
Claim Objections
Claims 31-32 and 39-41 are objected to as depending from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36 and 38-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,596,141.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘141 claims are similarly drawn to a method of treating chemotherapy-induced thrombocytopenia, comprising (orally (claim 14) in a soft gelatin capsule (claim 15)) administering to a human in need thereof (which is a cancer patient having multiple myeloma (claim 7) receiving myelosuppressive therapy (claims 4-6), being treated with a chemotherapeutic agent which is Ziv-aflibercept and cyclophosphamide (claims 4-5) and suffering from thrombocytopenia due to said treatment (claim 9)) comprising orally administering PLAG (claim 1) which is substantially free of other monoacetyle diacyl glycerol compounds and triglycerides (claims 2-3) and further administering G-CSF (claims 8-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611